Citation Nr: 0605972	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-31 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma,

2.  Entitlement to service connection for residuals of a 
right hand fracture.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1991 to June 
2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The issue of service connection for asthma is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

There is no medical evidence of record of a diagnosis of 
residuals, right hand fracture, that are in anyway related to 
service.




CONCLUSION OF LAW

Residuals of a right hand fracture were not incurred during 
active service, nor is any such disability causally related 
to or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a December 2001 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in August 2001.   Thereafter, the RO 
provided notice in December 2001.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining available service medical records.  

Under VCAA, the duty to assist also includes obtaining a 
medical examination when such is necessary to make a decision 
on the claim.  An examination is necessary if the record:  
(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4).  The requirements set forth in paragraph (c) 
could be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.

In this case, the record fails to establish that the veteran 
suffered a right wrist fracture in service.  Thus, a VA 
medical examination is not necessary to make a decision on 
the appellant's claim.  It is further noted, however, that a 
VA examination is not necessary in this case, because, as 
described further below, there is no evidence of post service 
residuals of a right wrist fracture.

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.    38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis 

Right Wrist

The veteran seeks service connection for residuals, right 
wrist fracture.  A review of the medical evidence of record 
reveals that service connection for residuals, right wrist 
fracture, is not warranted because there is no evidence of a 
current diagnosis of such a disorder.

The veteran's claims folder contains the available copies of 
his service medical records, which are silent as to 
complaints or diagnosis of a right wrist fracture.  Moreover, 
upon discharge, in June 2001, the veteran denied any disorder 
of the upper extremities.  Finally, since the inception of 
this claim, in August 2001, the veteran has failed to submit 
any medical evidence of treatment for residuals of a right 
wrist fracture.  Current disability involving residuals of a 
right wrist fracture is the first requirement for 
establishing service connection.  38 C.F.R. § 3.304(f).  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a service 
connection claim requires evidence of a current disability).  

The Board has considered the veteran's lay contentions that 
he currently has residuals of a right wrist fracture that are 
related to his period of service.  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

Accordingly, the Board finds that the record lacks competent 
and probative evidence of an in-service right wrist fracture 
or residuals thereof.  Thus, service connection cannot be 
established.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  Therefore, the Board finds that the preponderance of 
the evidence is against service connection for residuals of a 
right wrist fracture.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a right wrist fracture is 
denied.


REMAND

The veteran seeks service connection for asthma.  Service 
medical records indicate that the veteran was diagnosed as 
having asthma at the age of 20.  The veteran's date of birth 
is May 26, 1973 and he entered service in October 1991; 
accordingly, the veteran was diagnosed as having asthma 
during his period of service.  Upon discharge, in June 2001, 
the veteran denied asthma.  Additionally, service medical 
records also indicate a pre-existing history of hay fever 
from the age of 10. 

In light if the fact that it is unclear from the record 
whether the veteran currently has asthma, and if so, whether 
it related to his period of service, the Board finds that a 
remand is warranted.  The RO should schedule the veteran for 
a VA examination for the purpose of obtaining evidence of a 
current disorder and an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any asthma. All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether that the veteran 
currently exhibits asthma, and, if so, 
whether it is at least as likely as not 
(i.e. a 50 percent or greater likelihood) 
that such a disorder is causally related 
to the veteran's active service.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


